COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §            No. 08-21-00036-CR

                       State,                    §               Appeal from the

  v.                                             §             112th District Court

  SATDIEL JEREMY DOMINGUEZ,                      §           of Pecos County, Texas

                       Appellee.                 §            (TC# P-3968-112-CR)

                                                 §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until November 27, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Adrian Valadez, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 27, 2021.

       IT IS SO ORDERED this 27th day of October, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.